 

Exhibit 10.27

December 18, 2017

Mr. Todd Cooper

19 Merrill Hill

Ladera Ranch, CA 92694

Re:

Separation and General Release Agreement

Dear Todd:

This will confirm your resignation from employment and all positions that you
hold with Presbia PLC (the “Company”) and its subsidiaries (collectively, the
“Presbia Group”), including as a member of the board of directors of the Company
(the “Board”), effective as of December 10, 2017 (the “Separation Date”). This
Separation and General Release Agreement (the “Agreement”) confirms the terms of
the separation of your employment and service as a member of the Board,
including the payments and benefits described in paragraph 3 below that you will
receive if you sign and return this Agreement to the Company no later than 21
days from today and do not revoke this Agreement during the 7-day revocation
period described below in paragraph 6.

By signing, delivering and not revoking this Agreement, you will be entering
into a binding agreement with the Company and will be agreeing to the terms and
conditions in the numbered paragraphs below, including the general release of
claims in paragraphs 4, 5, and 6. Therefore, you are advised to consult with an
attorney of your choice before signing this Agreement. If you choose not to sign
and return this Agreement within the required time-period or if you revoke your
acceptance of this Agreement, you will not receive the payments and benefits
described in paragraph 3, but your resignation and Separation Date will remain
effective.

1Last Day of Employment. You acknowledge that you resigned from your employment
with the Presbia Group, and that you resigned as a member of the Board (and any
boards of directors of the Presbia Group), effective as of the Separation Date.
You agree to take all actions that may be necessary or appropriate to effectuate
such resignations, upon the Company’s request, including, but not limited to,
providing letters of resignation as may be required under applicable law of
foreign jurisdictions.

2.Final Salary/Wages; Vacation Pay.  You have received your final pay check as
of the Separation Date, which includes payment for all salary/wages that you
earned through the Separation Date, less applicable withholdings and deductions.
All unused and accrued vacation shall be paid to you upon execution of this
Agreement. You will receive these payments even if you do not enter into this
Agreement.

3.Consideration. If you choose to sign and return this Agreement within the
required time-period, do not revoke this Agreement and abide by the other terms
of this Agreement, the Company agrees as follows:

(a)the Company will pay you severance in the form of continuation of your rate
of base salary in effect as of the Separation Date ($416,000 per annum), in
accordance with the Company’s customary payroll practices and less applicable
tax withholdings, for the period from the Separation Date through June 8, 2018
(the “Severance Period”).

(b)the Company will vest you in any outstanding stock options granted to you by
the Company to the extent that such options would have otherwise vested during
the Severance Period. In addition, outstanding options which are, or which
pursuant to the previous sentence become, vested shall be exercisable for up to
three years following the Separation Date (but not later than the expiration
date of such options). Except as modified hereby, the terms and conditions of
the options as set forth in the applicable option grant agreement(s), subject to
the Presbia PLC Incentive Plan (the “Incentive Plan”), shall remain in full
force and effect. A schedule of your outstanding stock options and other equity
awards is attached as Exhibit A hereto. No other options or equity awards that
may have previously been granted to you by the Company are or shall be
outstanding;

 

--------------------------------------------------------------------------------

 

(c)notwithstanding anything contained in the Restricted Share Grant Notice,
dated April 28, 2016, and related Restricted Share Unit Agreement (collectively,
the “RSU Agreement”) pursuant to which you were granted 75,000 restricted stock
units (the “RSUs”) under the Incentive Plan, the RSUs will remain outstanding
for up to three years following the Separation Date and may, subject to the
terms thereof, vest notwithstanding your “Termination of Employment” as defined
in the RSU Agreement. To the extent that the RSUs do not vest before the third
anniversary of the Separation Date, the RSUs shall thereupon be forfeited.
Except as modified hereby, the terms and conditions of the RSUs as set forth in
the RSU Agreement, subject to the Incentive Plan, shall remain in full force and
effect; and

(d)subject to your timely election of, and continued eligibility for,
continuation coverage pursuant to the Consolidated Omnibus Budget Reconciliation
Act of I 985, as amended (“COBRA”) under the Company’s group health plan which
covers you as of the Separation Date, the Company shall waive (or reimburse you
on a monthly basis for) the cost of such COBRA coverage until the earlier of (x)
the date that COBRA coverage terminates (but for not longer than six (6) months
of COBRA coverage), or (y) the date that you are covered under another group
health plan; provided, however, that the Company will not waive (or reimburse)
any cost of COBRA in excess of $2,653.2 per month (which is what the Company
currently pays toward the cost of your health coverage). [@2,653.23/TC]

You acknowledge that you are not otherwise entitled to the foregoing payments or
benefits and that the Company would not agree to provide you with such payments
or benefits without your general release of claims and other promises in this
Agreement.

4.General Release of Claims. In exchange for the consideration described in
paragraph 3 above to which you are not otherwise entitled, you (for yourself and
your heirs, executors, administrators, beneficiaries, personal representatives
and assigns) hereby completely, forever, irrevocably and unconditionally release
and discharge, to the maximum extent permitted by law, the Company, the
Company’s past, present and future parent organizations, subsidiaries,
affiliated entities, managers, related companies and divisions and each of their
respective past, present and future officers, directors, employees,
shareholders, trustees, members, partners, attorneys and agents (in each case,
individually and in their official capacities) and each of their respective
employee benefit plans (and such plans' fiduciaries, agents, administrators and
insurers, individually and in their official capacities), as well as any
predecessors, future successors or assigns or estates of any of the foregoing
(the “Released Parties”) from any and all claims, actions, charges,
controversies, causes of action, suits, rights, demands, liabilities,
obligations, damages, costs, expenses, attorneys' fees, damages, and obligations
of any kind or character whatsoever, that you ever had, now have or may in the
future claim to have by reason of any act, conduct, omission, transaction,
agreement, occurrence or any other matter whatsoever occurring up to and
including the date you sign this Agreement. This general release of claims
includes, without limitation, any and all claims:

 

•

of discrimination; harassment; retaliation; or wrongful termination;

 

•

for breach of contract, whether oral, written, express and implied; breach of
covenant of good faith and fair dealing, both express and implied; promissory
estoppel; negligent or intentional infliction of emotional distress; fraud;
negligent or intentional misrepresentation; negligent or intentional
interference with contract or prospective economic advantage; unfair business
practices; defamation; libel or slander; negligence; assault; battery; invasion
of privacy; personal injury; compensatory or punitive damages, or any other
claim for damages or injury of any kind whatsoever;

 

•

for violation or alleged violation of any federal, state, local or municipal
statute, rule, regulation or ordinance, including, but not limited to, the Age
Discrimination in Employment Act of 1967, the Older Workers Benefit Protection
Act of 1990, Title VII of the Civil Rights Act of 1964, the Civil Rights Acts of
1991, the Americans with Disabilities Act, the Fair Labor Standards Act, the
Equal Pay Act, the Lilly Ledbetter Fair Pay Act, the Fair Credit Reporting Act,
the Worker Adjustment and Retraining Notification Act, the Family & Medical
Leave Act, the Sarbanes-Oxley Act of 2002, the federal False Claims Act, the
Genetic Information Nondiscrimination Act, the California Fair Employment and
Housing Act, the California Family Rights Act, the California Labor Code, the
California Business and Professions Code, the California Military Leave Law, the
California Whistleblower Protection Act, and the California Equal Pay Law, in
each case as such laws have been or may be amended;

 

•

for employee benefits, including, without limitation, any and all claims under
the Employee Retirement Income Security Act of 1974 (excluding COBRA);

- 2 -

--------------------------------------------------------------------------------

 

 

•

any non-vested ownership interest in the Company, contractual or otherwise,
including, but not limited to, claims to stock, options, or other equity
securities or interests (except as set forth in paragraphs 3(b) and (c);

 

•

arising out of or relating to any promise, agreement, offer letter, contract
(whether oral, written, express or implied), understanding, personnel policy, or
employee handbook;

 

•

relating to or arising from your employment with the Company Group, the terms
and conditions of that employment, and the termination of that employment,
including, without limitation, any and all claims for discrimination,
harassment, retaliation or wrongful discharge under any common law theory,
public policy or any federal state or local statute or ordinance not expressly
listed above; and

 

•

any and all claims for monetary recovery, including, without limitation,
attorneys' fees, experts' fees, medical fees or expenses, costs and
disbursements.

You expressly acknowledge that this general release of claims includes any and
all claims arising up to and including the date you sign this Agreement which
you have or may have against any of the Released Parties, whether such claims
are known or unknown, suspected or unsuspected, asserted or unasserted,
disclosed or undisclosed. By signing this Agreement, you expressly waive any
right to assert that any such claim, demand, obligation or cause of action has,
through ignorance or oversight, been omitted from the scope of this release and
you further waive any rights under statute or common law principles that
otherwise prohibits the release of unknown claims.

This general release of claims does not apply to, waive or affect: any rights or
claims that may arise after the date you sign this Agreement; any claim for
workers' compensation benefits (but it does apply to, waive and affect claims of
discrimination and/or retaliation on the basis of workers' compensation status);
claims for unemployment benefits; claims for indemnification in connection with
your service as an officer and/or director; or any other claims or rights that
by law cannot be waived in a private agreement between an employer and employee;
or your rights to any vested benefits to which you are entitled under the terms
of the applicable employee benefit plan.

5.Further Release By You Of the Released Parties. You expressly acknowledge
that, in further consideration of the payments and benefits set forth in
paragraph 3, you waive all rights afforded by Section 1542 of the Civil Code of
the State of California (“Section 1542”), or any other law or statute of similar
effect in any jurisdiction with respect to the released Claims, with respect to
the Released Parties. Section 1542 states: “A GENERAL RELEASE DOES NOT EXTEND TO
CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR
AT THE TIME OF EXECUTING THE RELEASE, WHICH IF KNOWN BY HIM OR HER MUST HAVE
MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH THE DEBTOR.” Notwithstanding the
provisions of Section 1542 and for the purpose of implementing a full and
complete release of all Claims, you expressly acknowledge and agree that this
Agreement releases all Claims existing or arising prior to your execution of
this Agreement which you have or suspect you may have against the Released
Parties whether such claims are known or unknown and suspected or unsuspected by
you and you forever waive all inquiries and investigations into any and all such
claims. You understand and acknowledge that the significance and consequence of
this waiver of Civil Code § 1542, is that even if you should suffer additional
injuries or damages arising out of the released Claims, you will not be
permitted to make any claim for those injuries or damages.

6.Waiver of Claims under ADEA: Time to Consider/Revoke. You acknowledge,
understand and agree that that the general release of claims in paragraphs 4 and
5 above includes, but is not limited to, a waiver and release of all claims that
you may have under the Age Discrimination in Employment Act of 1967, as amended
(the “ADEA'') arising up to and including the date that you sign this Agreement.
As required by the Older Workers Benefit Protection Act of 1990, you are hereby
advised that:

 

•

you are not waiving any rights or claims, including any rights under the ADEA,
that may arise after the date that you sign this Agreement;

 

•

you should consult with an attorney of your choice concerning your rights and
obligations under this agreement before signing this Agreement;

 

•

you should fully consider this Agreement before signing it;

- 3 -

--------------------------------------------------------------------------------

 

 

•

nothing in this Agreement prevents or precludes you from challenging (or seeking
a determination of) the validity of the waiver under the ADEA;

 

•

you have 21 days from the date you received this Agreement to consider whether
or not you want to sign this Agreement. You also should understand that you may
use as much or as little of the 21-day period as you wish before deciding
whether or not to sign this Agreement;

 

•

if you do not sign and return this Agreement within the required time period,
then the Company’s offer to provide you with the payments and benefits described
in paragraph 3 above, will automatically terminate;

 

•

at any time within 7 days after signing this Agreement, you may change your mind
and revoke your acceptance of this Agreement. To be effective, your revocation
must be in writing and either hand-delivered or sent by facsimile to the Company
within the 7-day period.

 

•

this Agreement is not effective or enforceable until (and if) the revocation
period has passed without a revocation;

 

•

if you exercise your right to revoke, this Agreement (including, without
limitation, the Company’s offer to provide you with the payments and benefits
described in paragraph 3 and your release of claims in paragraphs 4 and 5 above)
will not be enforceable; and

 

•

if you do not revoke your acceptance of this Agreement, the eighth day following
that date that you sign this Agreement will be the effective date.

7.No Pending Claims. You represent and warrant that you have no charges,
lawsuits, or actions pending in your name against any of the Released Parties
relating to any claim that has been released in this Agreement. You also
represent and warrant that you have not assigned or transferred to any third
party any right or claim against any of the Released Parties that you have
released in this Agreement.

8.Covenant not to Sue. You covenant and agree that you will not report,
institute or file a charge, lawsuit or action (or encourage, solicit, or
voluntarily assist or participate in, the reporting, instituting, filing or
prosecution of a charge, lawsuit or action by a third party) against any of the
Released Parties with respect to any claim that has been released in this
Agreement.

9.Cooperation with Investigations/Litigation.   You agree, at the Company’s
request, to reasonably cooperate, by providing truthful information, documents
and testimony, in any Company investigation, litigation, arbitration, or
regulatory proceeding regarding events that occurred during your employment with
the Company. Your requested cooperation may include, for example, making
yourself reasonably available to consult with the Company’s counsel, providing
truthful information and documents, and to appear to give truthful testimony.
The Company will, to the extent permitted by applicable law and court rules,
reimburse you for reasonable out-of-pocket expenses that you incur in providing
any requested cooperation, so long as you provide advance written notice to the
Company of your request for reimbursement and provide satisfactory documentation
of your expenses. Nothing in this paragraph is intended to, and shall not,
restrict or limit you from providing truthful information in response to a
subpoena, other legal process or valid governmental inquiry.

10.Non-Disparagement. You agree that you will not at any time make any
disparaging or derogatory statements concerning the Company, its business,
products and services. However, nothing in this paragraph is intended to, and
shall not, restrict or limit you from providing truthful information in response
to a subpoena, other legal process or valid governmental inquiry. The Company
agrees to instruct its officers and directors not to make any disparaging or
derogatory statements concerning you.

11.Company Property. You represent that you have returned to the Company all of
the Company Group’s property in your possession, custody and/or control,
including, but not limited to, all equipment, vehicles, computers, personal
digital assistants, pass codes, keys, swipe cards, credit cards, documents or
other materials, in whatever form or format, that you received, prepared, or
helped prepare. You represent that you have not retained any copies, duplicates,
reproductions, computer disks, or excerpts thereof of the Company Group’s
documents. You agree to disclose to the Company all passwords necessary or
desirable to enable the Company to access all information which you have
password-protected on any of its computer equipment or on its computer network
or system.

- 4 -

--------------------------------------------------------------------------------

 

12.Acknowledgments.  You and the Company acknowledge and agree that:

(A)By entering in this Agreement, you do not waive any rights or claims that may
arise after the date that you sign and deliver this Agreement to the Company;

(B)This Agreement is not intended to, and shall not in any way prohibit, limit
or otherwise interfere with your protected rights under federal, state or local
law to without notice to the Company: (i) communicate or file a charge with a
government regulator; (ii) participate in an investigation or proceeding
conducted by a government regulator; or (iii) receive an award paid by a
government regulator for providing information;

(C)Notwithstanding anything set forth in this Agreement to the contrary, nothing
in this Agreement shall affect or be used to interfere with your protected right
to test in any court, under the Older Workers' Benefit Protection Act, or like
statute or regulation, the validity of the waiver of rights under ADEA as set
forth in this Agreement; and

(D)Nothing in this Agreement shall preclude you from exercising your rights, if
any (i) under Section 601-608 of the Employee Retirement Income Security Act of
1974, as amended, popularly known as COBRA, or (ii) the Company’s 40l(k) plan.

13.No Other Pay or Benefits. You acknowledge and agree that upon the Company’s
payment of the amounts described in paragraph 2, you will have been paid for all
work performed including, without limitation, all salary/wages, bonuses,
overtime, commissions and any earned, but unused, vacation time due to you up
through and including the last day of your employment. You acknowledge and agree
that, except for Company’s obligation to provide the payments and benefits
provided in paragraph 3, you are entitled to no other payments or benefits
whatsoever (other than COBRA) and the Released Parties have no further
obligations to you whatsoever, whether arising out of your employment with the
Company Group, your separation from the Company Group or otherwise.

14.No Admission. Nothing contained in this Agreement will constitute or be
treated as an admission by you, the Company or any of the other Released Parties
of any liability, wrongdoing or violation of law.

15.Miscellaneous.

(A)This Agreement contains the entire agreement and understanding between you
and the Company concerning the subject matter of this Agreement and supersedes
any and all prior agreements or understandings (both written and oral) between
you and the Company concerning the subject matter of this Agreement, including
without limitation the letter agreement dated December 29, 2014 between you and
the Company; provided, however, that the Employee Confidentiality Agreement
dated December 29, 2014 by and between you and the Company shall remain in full
force and effect. This Agreement may only be modified by a written document
signed by you and an authorized officer of the Company.

(B)This Agreement shall inure to the benefit of the Company and the other
Released Parties and shall be binding upon Company and its successors and
assigns. This Agreement also shall inure to the benefit of, and be binding upon,
you and your heirs, executors, administrators, beneficiaries, personal
representatives and assigns. This Agreement is personal to you and you may not
assign or delegate your rights or duties under this Agreement, and any such
assignment or delegation will be null and void.

(C)The provisions of this Agreement are severable. If any provision in this
Agreement is held to be invalid, illegal or unenforceable, the remaining
provisions will remain in full force and effect and the invalid, illegal and
unenforceable provision shall be reformed and construed so that it will be
valid, legal and enforceable to the maximum extent permitted by law.

(D)The Company and you shall each bear their own costs, fees (including, without
limitation, attorney’s fees) and expenses in connection with the negotiation,
preparation and execution of this Agreement.

(E)The failure of the Company to seek enforcement of any provision of this
Agreement in any instance or for any period of time shall not be construed as a
waiver of such provision or of the Company’s right to seek enforcement of such
provision in the future.

- 5 -

--------------------------------------------------------------------------------

 

(F)This Agreement will be governed and interpreted under the laws of the State
of California, without giving effect to choice of law principles. The Company
and you irrevocably consent to the exclusive jurisdiction of the federal and
state courts in the State of California for the resolution of any disputes
arising under or respect to this Agreement.

(G)Given the full and fair opportunity provided to each of party to consult with
their respective counsel regarding terms of this Agreement, ambiguities shall
not be construed against either party by virtue of such party having drafted the
subject provision.

(H)The headings in this Agreement are included for convenience of reference only
and shall not affect the interpretation of this Agreement.

16.

Opportunity to Review.  You represent and warrant that you:

 

•

have had sufficient opportunity to consider this Agreement;

 

•

have carefully read this Agreement and understand all of its terms;

 

•

are not incompetent and have not had a guardian, conservator or trustee
appointed for you;

 

•

have entered into this Agreement of your own free will and volition and that,
except for the promises expressly made by the Company in this Agreement, no
other promises or agreements of any kind have been made to you by any person or
entity whatsoever to cause you to sign this Agreement;

 

•

understand that you are responsible for your own attorneys' fees and costs;

 

•

have been advised and encouraged by the Company to consult with your own
independent counsel before signing this Agreement;

 

•

have had the opportunity to review this Agreement with counsel of your choice or
have chosen voluntarily not to do so;

 

•

understand that you have been given twenty-one (21) days to review this
Agreement before signing this Agreement and understand that you are free to use
as much or as little of such 21-day period as you wish or consider necessary
before deciding to sign it; and

 

•

understand that this Agreement is valid, binding, and enforceable against you
and the Company according to its terms.

If you wish to accept this Agreement, please sign, date and return it no later
than twenty-one (21) days after you receive it.

 

Very truly yours,

 

 

 

PRESBIA PLC

 

 

 

By:

 

/s/ Mark Yung

 

 

Name : Mark Yung

 

 

Title: CEO

 

READ, UNDERSTOOD, AND AGREED:

 

 

/s/ Todd Warren Cooper

 

12/19/17

TOOD COOPER

 

DATE SIGNED

 

 

 

 

 

 

 

 

 

- 6 -

--------------------------------------------------------------------------------

 

EXHIBIT A

TODD COOPER OUTSTANDING EQUITY AWARDS

 

Nonqualified Stock Options:

 

Date of Grant

Number of Ordinary

Exercise Price

Vesting

 

Shares subject to the

 

 

 

Option

 

 

January 28, 2015

450,000

$10.00/share

20% per year

 

 

 

commencing

 

 

 

January 28, 2016

 

Refer to the Stock Option Grant Agreement and Incentive Plan for complete
details

 

 

Restricted Stock Units:

75,000, subject to the following vesting schedule:

 

(i)

20% of the Restricted Share Units if and when the Twenty Consecutive Day Trading
Price is at least $10.00,

 

(ii)

20% of the Restricted Share Units if and when the Twenty Consecutive Day Trading
Price is at least $15.00,

 

(iii)

20% of the Restricted Share Units if and when the Twenty Consecutive Day Trading
Price is at least $20.00,

 

(iv)

20% of the Restricted Share Units if and when the Twenty Consecutive Day Trading
Price is at least $25.00, and

 

(v)

20% of the Restricted Share Units if and when the Twenty Consecutive Day Trading
Price is at least $30.00.

Refer to the Restricted Stock Unit Grant Notice and Incentive Plan for complete
details.

 